390 S.E.2d 354 (1990)
98 N.C. App. 230
Vevencia WILSON, Plaintiff-Appellee,
v.
Charles WILSON, Defendant-Appellant.
No. 894DC513.
Court of Appeals of North Carolina.
April 17, 1990.
*355 Larry J. Miner, Jacksonville, for plaintiff appellee.
Paul A. Hardison, Jacksonville, for defendant appellant.
PHILLIPS, Judge.
On 15 October 1987 plaintiff brought this action for a divorce from bed and board. Though defendant was never served with the summons and complaint nor with the alias and pluries summons, which were duly issued, when the matter came on for hearing on 29 December 1987 a judgment for divorce from bed and board that defendant consented to was entered. On 20 January 1988 plaintiff was killed in an automobile accident. On 26 July 1988 defendant moved to set the consent judgment aside, asserting that he was not then represented by counsel and was not advised of the judgment's effect, and that at the time the judgment was entered the parties had resumed the marital relationship. Following a hearing, defendant's motion for relief under Rule 60(b), N.C. Rules of Civil Procedure, was denied. We affirm.
Defendant's principal argument that the court had no jurisdiction over him since he was never served with process has no basis. By signing the consent judgment, which he admits, defendant made a general appearance in the case and thus submitted himself to the jurisdiction of the court. M.G. Newell Company, Inc. v. Wyrick, 91 N.C.App. 98, 370 S.E.2d 431 (1988); Blackwell v. Massey, 69 N.C.App. 240, 316 S.E.2d 350 (1984).
The other grounds defendant asserts state no basis for judicial relief: Obtaining counsel if he needed one was his responsibility, not the plaintiff's or the court's; and having participated in obtaining the judgment by misrepresenting to the court that the parties were separated, rather than reconciled, is no ground for releasing him from the judgment. Furthermore, except for the jurisdictional contention the motion was addressed to the sound discretion of the trial court, Sink v. Easter, 288 N.C. 183, 217 S.E.2d 532 (1975), and no abuse is apparent. Harris v. Harris, 307 N.C. 684, 300 S.E.2d 369 (1983).
Affirmed.
HEDRICK, C.J., and GREENE, J., concur.